Citation Nr: 0947035	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-07 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 28, 2008 
for the award of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active military duty from September 
1967 to June 1970 and died in July 2004.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision issued by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for the Veteran's cause of death, effective August 
28, 2008.  The appellant perfected an appeal as to the 
effective date of the award.  

In September 2009 the Board remanded the appellant's claim 
for further development.  The development has been completed, 
and the case is before the Board for final review.

The appellant testified before the undersigned Veterans Law 
Judge in November 2009; a transcript of that hearing is of 
record.

In November 2009 the appellant submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2009 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).
FINDINGS OF FACT

1.  The Veteran died in July 2004.

2.  The appellant's application for dependency and indemnity 
compensation benefits was received on August 28, 2008.

3.  The September 2004 letter from the Social Security 
Administration is competent evidence of a claim for widow's 
benefits filed within a year of the Veteran's death and is 
considered a joint claim for purposes of entitlement to VA 
death benefits.


CONCLUSION OF LAW

The criteria for an effective date from July 1, 2004, but no 
earlier, for the establishment of entitlement to dependency 
and indemnity compensation benefits have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.153, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  The appellant was provided VCAA notice 
specifically with regard to the effective date for the award 
of VA dependency and indemnity compensation (DIC) benefits in 
May 2009.  This notice informed her of the evidence necessary 
to substantiate her claim, the evidence she was responsible 
to submit, the evidence VA would collect on her behalf, and 
advised her to submit any relevant evidence in her 
possession.  Because of the decision in this case, any 
deficiency in the initial notice to the appellant of the duty 
to notify and the duty to assist in claims involving her 
initial claim for DIC benefits and an effective date for the 
award of benefits is harmless error.  

Earlier Effective Date - Pertinent Laws and Regulations

Under the applicable criteria, the effective date of an award 
based on an original claim for DIC benefits shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2009).

When a claim for DIC is received within one year of the 
initial report of actual death, the appropriate effective 
date shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(1) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400(c) (2009).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.151(a) 
(2009).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, her duly-authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered as filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2009).

An application on a form jointly prescribed by the Secretary 
and the Commissioner of Social Security filed with the Social 
Security Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration.  The receipt of 
such an application (or copy thereof) by the Department of 
Veterans Affairs will not preclude a request for any 
necessary evidence.  38 C.F.R. § 3.153 (2009).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Factual Background and Analysis

The Veteran died in July 2004, and the appellant's claim was 
received on August 28, 2008.  A rating decision dated in 
September 2008 awarded service connection for the cause of 
the Veteran's death, effective from the date of claim.  The 
Veteran had not filed any claims for service connection 
before his death.  The appellant perfected an appeal 
regarding the effective date of the award, contending that it 
should be retroactive to the date of the Veteran's death 
because she was unaware of her potential entitlement to any 
VA benefits.  

In support of her claim she submitted an VA news release 
dated in November 2008 that explained that retroactive 
payments would be made to eligible survivors of (service-
connected) Veterans (or Veteran receiving nonservice-
connected pension) who had not received the VA compensation 
or pension benefit for the month of the Veteran's death.  
Here, because the Veteran was not service connected for any 
disabilities at the time of his death, this news release was 
not applicable to the appellant's claim.  That release 
referred to the case of Van Valkenburg v. Shinseki, 23 Vet. 
App. 113 (2009) that in held, that any claim sufficient to 
reflect an intent to apply for survivor's benefits, that is 
filed with the Social Security Administration will be 
sufficient to establish the effective date for dependency and 
indemnity compensation for VA purposes.

During a November 2009 hearing, the appellant testified and 
presented evidence that she filed a claim for Social Security 
widow's benefits within a couple weeks after the Veteran 
died.  She also indicated that she was receiving Social 
Security disability benefits due to a previous car accident.  
A letter from the SSA dated in September 2004 indicated that 
the next check she would receive would be a one-time lump-sum 
payment of $255 due to her husband's death.  Thereafter, she 
would receive monthly payments of $499.

The Board acknowledges multiple statements from the appellant 
and her representative suggesting that she was not aware of 
her entitlement to VA benefits.   VA law and regulations 
require a claim to be filed in order for benefits to be paid 
to any individual.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  No VA provision allows for an earlier effective 
date for an award of disability compensation based on the 
claimant's lack-of-notification argument.  See 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.151(b), 3.400(b)(1)(ii)(B) (2009); see 
also Andrews v. Principi, 16 Vet. App. 309, 317 (2002), 
quoting Rodriguez v. West, 189 F.3d 1351 (Fed.Cir.1999) 
(nothing in 38 U.S.C.A. §§ 5102 or 7722 indicates, or even 
suggests, that the Secretary's failure to provide assistance 
to a claimant justifies ignoring the unequivocal command in 
38 U.S.C. § 5110(a) that the effective date of benefits 
cannot be earlier than the filing of an application 
therefore).

However, the Board finds that because the September 2004 SSA 
letter is competent evidence that she had filed a claim for 
SSA widow's benefits within a year of the Veteran's July 2004 
death, the application must also be considered a claim for VA 
death benefits as of the date of receipt by the SSA, which 
was clearly within a year of the Veteran's death, pursuant to 
38 C.F.R. § 3.153 (2009).  Accordingly, the evidence of 
record supports an effective date for the award of service 
connection for the cause of the Veteran's death effective 
from July 1, 2004, the first day of the month in which the 
Veteran's death occurred.  See 38 U.S.C.A. § 5110(d)(1); 38 
C.F.R. §§ 3.351, 3.400(c).


ORDER

Entitlement to an effective date earlier than August 28, 2008 
for the award of dependency and indemnity compensation is 
allowed effective July 1, 2004, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


